DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 3, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, 15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Ozluturk (US 2015/0243272 A1).

Claim 1, the prior art as in Ozluturk et al. disclose of a device (fig.5/10); comprising: a headset interface to connect a headset that includes a speaker and a first microphone (fig.5 (525);  par [32]);  and a second microphone to detect ambient sound in an environment of the device (fig.5 (510); par [32]); and a 

Claim 4, the device of claim 1, wherein the processor is to control a time of detection of the ambient sound with the second microphone based on a voice signal of the user's voice detected by the first microphone (par [47-48]).  

5. The device of claim 1, wherein the volume adjustment includes decreasing a volume of the speaker in response to detecting sound leakage from the speaker with second microphone (fig.10; par [44, 50, 54]). 

Claim 6, the prior art as in Ozluturk et al. disclose of a non-transitory machine-readable medium encoded with processor- executable instructions to perform a volume adjustment to sound to be outputted at a headset of a device 

9. The non-transitory machine-readable medium of claim 6, wherein the instructions are to selectively capture the ambient sound with the ambient sound microphone based on a voice signal of the user's voice detected by the headset microphone (fig.10; par [54]).  

10. The non-transitory machine-readable medium of claim 6, wherein the volume adjustment includes decreasing a volume of sound outputted by the headset in response to detecting or inferring sound leakage from the headset (par [47-48]).  
  
Claim 11, the prior art disclose of  a device comprising: a headset interface to connect a headset that includes a speaker and headset microphone (fig.5 (525);  

Claim 15, the device of claim 11, comprising a user interface connected to the processor, the processor and user interface to request a user confirmation of the volume adjustment (par [45, 50]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim (s) 2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk (US 2015/0243272 A1) and Kim et al. (US 2018/0033428 A1).

2. The device of claim 1, wherein the processor is further to remove a trace of the user's voice captured by the first microphone from an ambient sound signal captured by the second microphone.  

	But the prior art disclose of a similar concept of using various distance microphones wherein processor is further to remove a trace of the user's voice captured by the first microphone from an ambient sound signal captured by the second microphone (fig.7; par [67]). Thus, one of the ordinary skills in the art could have modified the art by implementing such aspect as remove a trace of the user's voice captured by the first microphone from an ambient sound signal captured by the second microphone  so as to to estimate the level of backround noise being detected for implementing control signal. 

The claim(s) 7 which in substance disclose a broader variation related to claim(s) 2 has been analyze and rejected accordingly. 


8. The non-transitory machine-readable medium of claim 7, wherein the instructions are to perform the parameter adjustment on a compensated signal obtained by removal of the user's voice from the ambient sound signal (kim-par [9-10]).  


	Although, the art as in kim never mentioned of volume adjustment, the examiner takes official notice the concept of varying parameter for improving voice detection or audio recognition including volume adjustment is well known in the art. Thus, one of the ordinary skills in the art could have varied the parameter to be adjusted including such volume adjustment for improving the detection of audio. 

Claim (s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozluturk (US 2015/0243272 A1).

	Claim 14, the device of claim 11, wherein the processor is selectively capture the ambient sound with the additional microphone as mentioned herein (par [5, 7, 32]).

	Although, the art never limit such selected when a voice signal of the user’s voice capture by the headset microphone does not exceed a threshold. But one of the ordinary skills in the art could have modified the various aspect of selection by adding such selected when a voice signal of the user’s voice capture by the headset microphone does not exceed a threshold for same expected result so as to estimate the ambient noise for reducing the volume during conversations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)-270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DISLER PAUL/Primary Examiner, Art Unit 2654